Exhibit 10.20

 

REGENERATION TECHNOLOGIES, INC.

 

NONQUALIFIED STOCK OPTION GRANT AGREEMENT

 

This Grant Agreement (the “Agreement”) is entered into this      day of
                     by and between REGENERATION TECHNOLOGIES, INC., a Delaware
corporation (the “Corporation”), and              (“Grantee”), effective as of
the Grant Date as defined in Article 1 hereof.

 

In consideration of the premises, mutual covenants and agreements herein, the
Corporation and the Grantee agree as follows:

 

ARTICLE 1

GRANT OF OPTION

 

Section 1.1 Grant of Option. The Corporation hereby grants to the Grantee,
pursuant to the provisions of the Regeneration Technologies, Inc. Omnibus Stock
Plan (the “Plan”), a nonqualified stock option to purchase shares of Common
Stock, par value of $0.001 per share, of the Corporation (“Stock”), subject to
the provisions of this Agreement (the “Option”). Unless stated otherwise herein,
capitalized terms in this Agreement shall have the same meaning as defined in
the Plan. Schedule A, attached hereto and incorporated herein, sets forth the
following terms of the Option:

 

  (i) the date the Administrator approved the Option (the “Grant Date”);

 

  (ii) the number of shares of Stock which the Grantee may purchase under the
Option;

 

  (iii) the exercise price per share (the “Exercise Price”); and

 

  (iv) the date as of which the Option shall expire (the “Expiration Date”), at
5:00 p.m. Eastern Time, unless terminated earlier pursuant to other provisions
of this Agreement.

 

ARTICLE 2

VESTING

 

Section 2.1 Vesting Schedule. Unless the Option terminates earlier pursuant to
other provisions of this Agreement, the Option shall vest and become exercisable
as provided in the following schedule:

 

 



--------------------------------------------------------------------------------

Section 2.2 Acceleration of Vesting. Unless the Option has earlier terminated
pursuant to the provision of the Agreement, vesting of the Option shall be
accelerated so that all unvested shares of Stock subject to the Option shall
become one hundred percent (100%) vested in the Grantee upon a Change of
Control. For purposes of this Agreement, the term “Change of Control” shall mean
(i) the sale of all or substantially all of the assets of the Corporation, (ii)
the sale of more than fifty percent (50%) of the outstanding common stock of the
Corporation in a non-public sale, (iii) the dissolution or liquidation of the
Corporation, or (iv) any merger, share exchange, consolidation or other
reorganization or business combination of the Corporation if immediately after
such transaction either (A) persons who were directors of the Corporation
immediately prior to such transaction do not constitute at least a majority of
the directors of the surviving entity, or (B) persons who hold a majority of the
voting capital stock of the surviving entity are not persons who held a majority
of the voting capital stock of the Corporation immediately prior to such
transaction.

 

ARTICLE 3

EXERCISE OF OPTION

 

Section 3.1 Exercisability of Option. The Option is exercisable only if it is
vested and has not been terminated. If exercisable, the Option may be exercised
in whole or in part, subject to the conditions precedent described in Section
3.3. Only Grantee and, after his death, his executor, personal representative,
or the person to whom the Option shall have been transferred by will or the laws
of descent and distribution, may exercise the Option.

 

Section 3.2 Manner of Exercise. Grantee or any other person exercising the
Option may do so only by delivering written notice thereof to the Administrator.
Such notice shall be in the form as attached hereto, unless the Administrator
requires otherwise. Notwithstanding the foregoing, the Option may not be
exercised at any one time as to fewer than five (5) Shares or, if less, such
number of Shares as to which the Option is then exercisable. Such notice shall
be accompanied by full payment of the Exercise Price. Payment of the Exercise
Price shall be made in cash, provided that the Administrator may authorize a
payment of the Exercise Price to be made, in whole or in part, by such other
means as the Administrator may prescribe at the time of exercise. The Option may
be exercised only in multiples of whole Shares and no fractional Shares shall be
issued. If the Common Stock is registered under Section 12 of the Securities
Exchange Act of 1934, as amended, the Exercise Price may be paid, in whole or in
part, subject to such limitations as the Administrator may determine, by
delivery of a properly executed exercise notice, together with irrevocable
instructions: (i) to a brokerage firm designated by the person exercising the
Option and approved by the Administrator to deliver promptly to the Corporation
the aggregate amount of sale or loan proceeds to pay the Exercise Price and any
withholding tax obligations that may arise in connection with the exercise, and
(ii) to the Corporation to deliver the certificates for such purchased Shares
directly to such brokerage firm.

 

Section 3.3 Issuance of Shares upon Exercise. Upon exercise of the Option and
payment of the Exercise Price, the Corporation shall issue to Grantee the number
of Shares so paid for, in the form of fully paid and nonassessable Common Stock.
If the Common Stock is not yet registered under Section 12 of the Securities
Exchange Act of 1934, as amended, the Grantee shall be required to execute and
deliver, as a condition precedent to the exercise of the option and the issuance
of the Shares to the Grantee, a stockholder agreement and/or stock restriction
agreement which shall contain certain stock restrictions, including but not
limited to a waiver of inspection rights, proxy voting, limitations on transfer
and other restrictions. The Grantee’s stock certificates shall be held in escrow
by the Corporation during the period that the shares are subject to restriction.
The stock certificates for any Shares issued hereunder shall, unless such Shares
are registered, bear a legend restricting transferability of such Shares and
referencing the stockholder agreement and stock restriction agreement.

 

- 2 -



--------------------------------------------------------------------------------

ARTICLE 4

TERMINATION OF OPTION

 

Section 4.1 Termination, In General. The Option granted hereby shall terminate
and be of no force or effect after the Expiration Date set forth on Schedule A,
unless terminated prior to such time as provided below. Notwithstanding anything
contained herein, vesting of the Option pursuant to Section 2.1 shall cease upon
the Grantee’s termination of service to the Corporation unless otherwise agreed
by the Corporation in writing.

 

Section 4.2 Termination of Service for Reason Other Than Death or Disability.
Unless the Option has earlier terminated pursuant to the provisions of the
Agreement, the Option shall terminate in its entirety, regardless of whether the
Option is vested in whole or in part, thirty (30) days after the date the
Grantee is no longer in the service of the Corporation or its Affiliates for any
reason other than the Grantee’s death or Disability.

 

Section 4.3 Upon Grantee’s Death. Unless the Option has earlier terminated
pursuant to the provisions of the Agreement, upon the Grantee’s death the
Grantee’s executor, personal representative, or the person(s) to whom the Option
shall have been transferred by will or the laws of descent and distribution, may
exercise all or any part of the outstanding Option with respect to the shares of
Stock as to which the Option is vested as of the Grantee’s date of death,
provided such exercise occurs within six (6) months after the date of the
Grantee’s death, but not later than the Expiration Date of the Option. Unless
sooner terminated, the Option shall terminate upon the expiration of such six
(6) month period.

 

Section 4.4 Termination of Service by Reason of Disability. Unless the Option
has earlier terminated pursuant to the provisions of the Agreement, in the event
that the Grantee ceases, by reason of Disability, to be in the service of the
Corporation or an Affiliate, the outstanding Option may be exercised in whole or
in part with respect to the shares of Stock as to which the Option is vested as
of the date of the Grantee’s termination of service due to Disability at any
time within six (6) months after the date of such termination, but not later
than the Expiration Date of the Option. Unless sooner terminated, the Option
shall terminate upon the expiration of such six (6) month period.

 

For purposes of this Agreement, Disability shall mean the inability to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
twelve (12) months. The Administrator may require such proof of Disability as
the Administrator in its sole discretion deems appropriate and the
Administrator’s determination as to whether the Grantee is Disabled shall be
final and binding on all parties concerned.

 

ARTICLE 5

ADJUSTMENTS; BUSINESS COMBINATIONS

 

Section 5.1 Adjustments for Events Affecting Common Stock. In the event of
changes in the Common Stock of the Corporation by reason of any stock dividend,
split-up, recapitalization, merger, consolidation, business combination or
exchange of shares and the like, the Administrator shall, in its discretion,
make appropriate adjustments to the number, kind and price of shares covered by
this Option, and shall, in its discretion and without the consent of the
Grantee, make any other adjustments in this Option, including but not limited to
reducing the number of shares subject to the Option or providing or mandating
alternative settlement methods such as settlement of the Option in cash or in
shares of Common Stock or other securities of the Corporation or of any other
entity, or in any other matters which relate to the Option as the Administrator
shall, in its sole discretion, determine to be necessary or appropriate.

 

- 3 -



--------------------------------------------------------------------------------

Section 5.2 Adjustments for Unusual Events. The Administrator is authorized to
make, in its discretion and without the consent of the Grantee, adjustments in
the terms and conditions of, and the criteria included in, the Option in
recognition of unusual or nonrecurring events affecting the Corporation, or the
financial statements of the Corporation or any Subsidiary, or of changes in
applicable laws, regulations, or accounting principles, whenever the
Administrator determines that such adjustments are appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Option or the Plan.

 

Section 5.3 Binding Nature of Adjustments. Adjustments under this Article 5 will
be made by the Administrator, whose determination as to what adjustments, if
any, will be made and the extent thereof will be final, binding and conclusive.
No fractional shares will be issued pursuant to this Option on account of any
such adjustments.

 

ARTICLE 6

MISCELLANEOUS

 

Section 6.1 Non-Guarantee of Service or Employment. Nothing in the Plan or the
Agreement shall alter the affiliation status of the Grantee in relation to the
Corporation (or any of its affiliates), nor be construed as a contract of an
affiliation between the Corporation (or any of its affiliates) and the Grantee,
nor as a contract of employment between the Corporation (or any of its
affiliates) and the Grantee, nor as a contractual right of the Grantee to
continue in service or affiliation with the Corporation (or any of its
affiliates), nor as a limitation of the right of the Corporation (or any of its
affiliates) to terminate its relationship with Grantee at any time with or
without cause or notice.

 

Section 6.2 No Rights of Stockholder. The Grantee shall not have any of the
rights of a stockholder with respect to the shares of Stock that may be issued
upon the exercise of the Option until such shares of Stock have been issued upon
the due exercise of the Option, subject to and in accordance with the provision
of Section 3.3. No adjustment shall be made for dividends or distributions or
other rights for which the record date is prior to the date such certificate or
certificates are issued.

 

Section 6.3 Nonqualified Nature of Option. The Option is intended to be a stock
option that does not qualify as an incentive stock option within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended, and this Agreement
shall be so construed.

 

Section 6.4 The Corporation’s Rights. The existence of this Option shall not
affect in any way the right or power of the Corporation or its stockholders to
make or authorize any or all adjustments, recapitalizations, reorganizations or
other changes in the Corporation’s capital structure or its business, or any
merger or consolidation of the Corporation, or any issue of bonds, debentures,
preferred or other stocks with preference ahead of or convertible into, or
otherwise affecting the Stock or the rights thereof, or the dissolution or
liquidation of the Corporation, or any sale or transfer of all or any part of
the Corporation’s assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

 

- 4 -



--------------------------------------------------------------------------------

Section 6.5 Withholding of Taxes. The Corporation or any Affiliate shall have
the right to deduct from any compensation or any other payment of any kind
(including withholding the issuance of shares of Stock) due the Grantee the
amount of any foreign, federal, state or local taxes required by law to be
withheld as the result of the exercise of the Option or the lapsing of any
restriction with respect to any shares of Stock acquired on exercise of the
Option; provided, however, that the value of the shares of Stock withheld may
not exceed the statutory minimum withholding amount required by law. In lieu of
such deduction, the Administrator may require the Grantee to make a cash payment
to the Corporation or an Affiliate equal to the amount required to be withheld.
If the Grantee does not make such payment when requested, the Corporation may
refuse to issue any Stock certificate under the Plan until arrangements
satisfactory to the Administrator for such payment have been made.

 

Section 6.6 Grantee. Whenever the word “Grantee” is used in any provision of
this Agreement under circumstances where the provision should logically be
construed to apply to the estate, personal representative or beneficiary to whom
this Option may be transferred by will or by the laws of descent and
distribution, the word “Grantee” shall be deemed to include such person.

 

Section 6.7 Nontransferability of Option. The Option shall be nontransferable
otherwise than by will or the laws of descent and distribution and during the
lifetime of the Grantee, the Option may be exercised only by the Grantee or,
during the period the Grantee is under a legal disability, by the Grantee’s
guardian or legal representative. Except as provided in the preceding sentence,
the Option may not be assigned, transferred, pledged, hypothecated or disposed
of in any way (whether by operation of law or otherwise) and shall not be
subject to execution, attachment or similar process.

 

Section 6.8 Entire Agreement; Modification. The Agreement contains the entire
agreement between the parties with respect to the subject matter contained
herein and may not be modified, except as provided in the Plan or in a written
document signed by each of the parties hereto. Any oral or written agreements,
representations, warranties, written inducements, or other communications made
prior to the execution of the Agreement shall be void and ineffective for all
purposes.

 

Section 6.9 Conformity with Plan. This Agreement is intended to conform in all
respects with, and is subject to all applicable provisions of, the Plan, which
is incorporated herein by reference. Inconsistencies between this Agreement and
the Plan shall be resolved in accordance with the terms of the Plan. In the
event of any ambiguity in the Agreement or any matters as to which the Agreement
is silent, the Plan shall govern. A copy of the Plan is available upon request
to the Administrator.

 

Section 6.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, other than the conflict of
laws principles thereof.

 

Section 6.11 Headings. The headings in the Agreement are for reference purposes
only and shall not affect the meaning or interpretation of the Agreement.

 

IN WITNESS WHEREOF, the Corporation has caused this Agreement, which shall be
effective as of the Grant Date, to be executed by its duly authorized officer,
and the Grantee has hereunto set his hand and seal.

 

- 5 -



--------------------------------------------------------------------------------

WITNESS:   REGENERATION TECHNOLOGIES, INC.

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

         

 

WITNESS:   GRANTEE:

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

    Name:     Date:  

 

--------------------------------------------------------------------------------

 

             SSN/TIN:  

 

--------------------------------------------------------------------------------

                        (Required Information)

 

- 6 -



--------------------------------------------------------------------------------

SCHEDULE A

 

OF REGENERATION TECHNOLOGIES, INC.

 

NONQUALIFIED STOCK OPTION GRANT AGREEMENT

 

Name of Grantee:       

Date Option Was Approved

By Plan Administrator:

       Number of Shares:     

                     shares of Common Stock of

Regeneration Technologies, Inc.

Exercise Price Per Share:                           per share Expiration Date:
     Ten (10) years from Grant Date



--------------------------------------------------------------------------------

EXERCISE FORM

 

Stock Option Plan Administrator

c/o Office of the Corporate Secretary

Regeneration Technologies, Inc.

One Innovation Drive

Alachua, Florida 32615

 

Gentlemen:

 

I hereby exercise the Option granted to me on                     ,             
by Regeneration Technologies, Inc. (the “Corporation”), subject to all the terms
and provisions thereof and of the Regeneration Technologies, Inc. Omnibus Stock
Plan (the “Plan”), and notify you of my desire to purchase                     
shares of Common Stock of the Corporation at a price of $[            ] per
share pursuant to the exercise of said Option.

 

Total Amount Enclosed: $                             Date:                     
                    Grantee             Received by Regeneration Technologies,
Inc.                                                       
                      ,                                 

By:

       

 

 

 